Fourth Court of Appeals
                                San Antonio, Texas
                                      April 15, 2020

                                   No. 04-19-00447-CV

Reynaldo GARZA, Individually and d/b/a Crown Duty Free, Gerardo Garza, Crown Duty Free,
                           LLC and Crown Duty Free, Inc.,
                                      Appellants

                                             v.

                             VOLTRAN DUTY FREE, LTD.,
                                     Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVH000767-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                      ORDER

        The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended to May 18, 2020.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2020.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court